DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Amendment

2.	The amendment filed on 01/13/2021 has been entered into this application. 

Double Patenting

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 27, 36, 37 and 38 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claim 1 of U.S. Patent No. 9976949 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application is broader than the patent, therefore, the patented claims anticipate the instant claims.

Claims 1, 27 and 36-38 of the instant application correspond to the patented claims as follows:

Instant application
USPAT 9976949 B2
1 , 27, 36, 37 and 38
1 


	Claims 4-8, 10-14, 16-20, 22--35 are also rejected, because of their dependency status from claim 1.

Claim Rejections - 35 USC § 103

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 4-8, 10-14, 16-20, 22-23, 31 and 33-38 are rejected under 35 U.S.C. 103 as being unpatentable over “The diffuse Reflectance Measurements by Infrared Fourier Transform Spectrometry”, Analytical Chemistry, vol. 50, no. 13, p. 1906-1910, November 1978 by Fuller et al (hereinafter Fuller) in view of “Testing the radiometric accuracy of Fourier transform infrared transmittance measurements”, Applied Optics, vol. 36, no. 34, P. 8896-8908, December 1997 by Kaplan et al (hereinafter Kaplan).

	Regarding Claim 1, Fuller teaches a diffuse reflectance spectroscopy apparatus (Title) for use in analysing a sample (Abstract) comprising: 
	a sample receiving location for receiving a sample for analysis (Fig. 1 @ S);  
	an illumination arrangement (Fig. 1 @ Collimated Beam from Interferometer) for directing light (Fig. 1, illustrates such configuration) from a light source (inherently teaches) towards a received sample (Fig. 1 @ S);  
	a detector (Fig. 1 @ D) for detecting light reflected (Fig. 1, illustrates that light reflected from the sample) by a received sample (Fig. 1 @ S); and 
	collection optics (Fig. 1 @ E) for directing light reflected (Fig. 1, illustrates that light reflected from the sample) by a received sample (Fig. 1 @ S) towards the detector (Fig. 1 @ D), wherein the illumination arrangement comprises an interferometer (Fig. 1 @ Collimated Beam from Interferometer) but does not explicitly teach a half beam block which disposed substantially at a focus in an optical path between the interferometer and the light source for blocking light that exits the interferometer back towards the light source and is reflected by the light source from re-entering the interferometer. 

	However, Kaplan teaches a half beam block (Fig. 1 @ HB) which disposed substantially at a focus (Fig. 1: focus toward the sample S by M3) in an optical path (Fig. 1, illustrates such configuration) for blocking light (Fig. 1 @ HB: half-beam block for blocking light) that exits the interferometer (Fig. 1 @ dotted line), and further teaches a half beam block between the sample and the interferometer (Fig. 1 @ HB near M3) and between the sample and the detector (Fig. 1 @ HB near M4) in order to eliminate error due to interreflection involving the sample (Page 8897: Sec. 2. B. 1) for the advantage of optimizing the measurement result.


	However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations, such that a half beam block is disposed in the optical path between the interferometer and the light source for blocking light that exits the interferometer back towards the light source and is reflected by the light source from re-entering the interferometer in order to eliminate error due to interreflection, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
 
	Regarding Claim 4, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) and the illumination arrangement (Fig. 1 @ Collimated Beam from Interferometer) but does not explicitly teach a second half beam block, which is disposed in the optical path on an opposite side of the interferometer than the light source. 

	However, Kaplan teaches a second half beam block, which is disposed in the optical path on an opposite side of the interferometer than the light source (See Claim 3 rejection).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fuller by Kaplan as taught above an opposite side of the interferometer than the light source in order to eliminate error due to interreflection for the advantage of optimizing the measurement result.
 
	Regarding Claim 5, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) but does not explicitly teach the light source and the light source is displaced transversely from an optical axis towards a side of the beam which is opposite that at which the respective half beam block is disposed. 

	However, Kaplan teaches the light source (Fig. 1 @ G) and a half beam block between the sample and the interferometer (Fig. 1 @ HB near M3) and between the sample and the detector (Fig. 1 @ HB near M4).

	Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations, such that a respective half beam block is disposed in the optical path between the interferometer and the light source, the light source is displaced transversely from an optical axis towards a side of the beam which is opposite that at which the respective half beam block is disposed in order to eliminate error due to interreflection, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
 
	Regarding Claim 6, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) but does not explicitly teach in which the half beam block has an edge running an unblocked portion of the beam is crescent shaped. 

	However, However, Kaplan teaches the half beam block (Fig. 1 @ HB near M3) has an edge running across the beam and the edge is curved (Fig. 1 @ HB near M3, illustrates such features) such that an unblocked portion of the beam is crescent shaped (condition met).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fuller by Kaplan as taught above such that the half beam block has an edge running across the beam and the edge is curved such that an unblocked portion of the beam is crescent shaped in order to increase the light input to the sample in the presence of the half beam block for the advantage of optimizing the measurement result.
 
	Regarding Claim 7, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) but does not explicitly teach in which the shape of the edge of half beam block is chosen to ensure that substantially all rays passing the block in a forward direction will, if reflected, be blocked in a reverse direction. 

	However, Kaplan teaches the shape of the edge of half beam block (Fig. 1 @ HB near M3) is chosen to ensure that substantially all rays passing the block in a forward direction will (Fig.1, illustrates rays passing the block in the forward direction), if reflected, be blocked in a reverse direction (Fig. 2 @ Curve C, Page 8897: Sec. 2.B.1: Error Due to Interreflections Involving the Sample. Page 8898: Col 2, line 3. Page 8903: Sec. 2: Interreflections).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fuller by Kaplan as taught above such that the shape of the edge of half beam block is chosen to ensure that substantially all rays passing the block in a forward direction will, if reflected, be blocked in a reverse direction in order to eliminate error due to interreflection involving the sample (Page 8897: Sec. 2. B. 1) for the advantage of optimizing the measurement result.
 
	Regarding Claim 8, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) but does not explicitly teach the illumination arrangement is arranged for focusing the light source substantially at infinity. 

	However, Kaplan teaches the illumination arrangement (Fig.1 @ dotes line including the light source) is arranged for focusing (Fig. 1: focus toward the sample S by M3) the light source (Fig. 1 @ G) substantially at infinity (Fig. 1, illustrates such configuration, beam exiting from the interferometer).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fuller by Kaplan as taught above such that the illumination arrangement is arranged for focusing the light source substantially at infinity in order to perform the measurement accurately for the advantage of reduced error.
 
	Regarding Claim 10, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) but does not explicitly teach in which the light source comprises an a filament of the light source substantially at infinity. 

	However, Kaplan teaches the light source (Fig. 1 @ G) comprises an incandescent lamp (Page 8897: Sec 2. A: ceramic globar source, i.e., the incandescent lamp) and the illumination arrangement (Fig.1 @ dotes line including the light source) is arranged for focusing (Fig. 1: focus toward the sample S by M3) a filament (A Globar is used as thermal light source for infrared spectroscopy. It is a silicon carbide rod (filament) of 5 to 10 mm width and 20 to 50 mm length which is electrically heated up to 1,000 to 1,650 °C (1,830 to 3,000 °F)) of the light source substantially at infinity (Fig. 1, illustrates such configuration, beam exiting from the interferometer).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fuller by Kaplan as taught above such that the light source comprises an incandescent lamp and the illumination arrangement is arranged for focusing a filament of the light source substantially at infinity in order to perform the measurement accurately for the advantage of reduced error.

	Regarding Claim 11, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) but does not explicitly teach in which the illumination arrangement is arranged so that any non-uniform optical surfaces in the optical path between the light source and the sample location are spaced in the optical path from any image of a carried sample. 

	However, Kaplan teaches the illumination arrangement (Fig.1 @ dotes line including the light source) is arranged so that any non-uniform optical surfaces in the optical path between the light source (Fig. 1 @ G) and the sample (Fig. 1 @ S) location are spaced in the optical path from any image of a carried sample (Fig. 1 @ S, illustrates such configuration of spacing in the optical path).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fuller by Kaplan as taught above such that the illumination arrangement is arranged so that any non-uniform optical surfaces in the optical path between the light source and the sample location are spaced in the optical path from any image of a carried sample in order to improve uniformity of illumination and consistency in measurement for the advantage of accurate measurement. 

	Regarding Claim 12, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) but does not explicitly teach in which the illumination arrangement comprises an interferometer including a beam splitter and is arranged so that the image of the sample is spaced in the optical path away from the beam splitter. 

	However, Kaplan teaches the illumination arrangement (Fig.1 @ dotes line including the light source) comprises an interferometer (Fig. 1 @ dotted line) including a beam splitter (Fig.1 @ BS) and is arranged so that the image of the sample (Fig.1 @ S) is spaced in the optical path away (Fig. 1, illustrates such configuration of spacing in the optical path) from the beam splitter (Fig.1 @ BS).

	Therefore, it would have been obvious to one of ordinary skill in the art before the 

	Regarding Claim 13, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) in which the illumination arrangement (Fig. 1 @ Collimated Beam from Interferometer) comprises an entrance paraboloid mirror (Fig. 1 @ P) for collecting light from the light source (Fig. 1 @ Collimated Beam from Interferometer thus teaches a light source), and the light source is placed beyond a focus of the entrance paraboloid mirror (Fig. 1 @ P, illustrates that the light source is placed beyond a focus of the entrance paraboloid mirror).  

	Regarding Claim 14, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) wherein the collection optics (Fig. 1 @ E) is arranged for directing towards the detector (Fig. 1 @ D), light reflected at an angle within a predetermined angular range (Fig. 1, illustrates such angle configuration) by a received sample (Fig. 1 @ S), wherein the collection optics (Fig. 1 @ E) focus the detector (Fig. 1 @ D) substantially at infinity (Fig. 1, illustrates such configuration, beam exiting from the collection optics E). 
 
	Regarding Claim 16, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) in which the illumination arrangement (Fig. 1 @ Collimated Beam from Interferometer) is arranged for directing an illuminating light beam at a received (Fig. 1 @ S) and an optical axis of the collection optics (Fig. 1 @ E) at the entrance to the collection optics (Fig. 1 @ E) is inclined to the beam axis of the illuminating light beam (Fig. 1, illustrates such configuration). 
 
	Regarding Claim 17, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) in which a size of an entrance pupil (Page 1906, Col 2: Instrumental: line14-15: a small hole centered on the major axis is drilled, i.e., the size of an entrance pupil) of the collection optics (Fig. 1 @ E) is chosen to be sufficient to accommodate a predetermined range of sample to collection optics spacings (Page 1906, Col 2: Instrumental: line14-15). 
 
	Regarding Claim 18, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) in which the collection optics (Fig. 1 @ E) comprises an intermediate focus position (Page 1906, Col 2: Instrumental: line 14-15) and an aperture (Fig. 1 @ P near D, i.e., the aperture) is provided at the intermediate focus position and arranged so that its image at the detector has predetermined dimensions (Page 1907, Col 1, line 2: 2 mm) chosen to guard against rays outside a chosen angular range reaching the detector (Fig. 1, illustrates such angle range), the predetermined dimensions may be chosen in dependence on the dimensions of the light detecting active area of the detector (Page 1906, Col 2: Instrumental: last para. to Page 1907, Col 1, line 1-2). 
 
	Regarding Claim 19, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) in which the collection optics (Fig. 1 @ E) comprise an off axis paraboloid mirror (Fig. 1 @ P) for focusing light from infinity (Fig. 1, illustrates such configuration, beam exiting from the interferometer) and an ellipsoid mirror (Fig. 1 @ E, Page 1906, Col 2: Instrumental: line 18: ellipsoid) dimensioned to correct for aberrations of the paraboloid mirror (Page 1906, Col 2: Instrumental: line 14-15). 
 
	Regarding Claim 20, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) but does not explicitly teach which further comprises a reference spectrum acquiring arrangement comprising: 
	at least one reference sample receiving location; and 
	a beam switching arrangement having first and second states, 
	the first state for causing or allowing light from the illumination arrangement to reach the sample receiving location and light reflected by a carried sample to reach the collection optics; and 
	the second state for causing or allowing light from the illumination arrangement to reach the reference sample receiving location instead of the sample receiving location and causing or allowing light reflected by a received reference sample to reach the collection optics allowing selective detection at the detector of light reflected by a carried sample and light reflected by a carried reference sample. 

	However, Kaplan teaches which further comprises a reference spectrum acquiring arrangement (Fig. 1: the transmittance is measured by our switching the sample in and out of the beam and comparing to either an empty path or a reference sample) comprising: 
	at least one reference sample receiving location (Fig. 1: the transmittance is measured by our switching the sample in and out of the beam and comparing to either an empty path or a reference sample thus teaches reference sample receiving location); and 
	a beam switching arrangement having first and second states (Fig. 1: the transmittance is measured by our switching the sample in and out of the beam and comparing to either an empty path or a reference sample thus teaches first stage is the sample loaded and second stage is reference sample loaded), 
	the first state (Fig. 1: the transmittance is measured by our switching the sample in and out of the beam and comparing to either an empty path or a reference sample thus teaches first stage is the sample loaded and second stage is reference sample loaded) for causing or allowing light from the illumination arrangement to reach the sample receiving location and light reflected by a carried sample to reach the collection optics (Fig. 1); and 
	the second state (Fig. 1: the transmittance is measured by our switching the sample in and out of the beam and comparing to either an empty path or a reference sample thus teaches first stage is the sample loaded and second stage is reference sample loaded) for causing or allowing light from the illumination arrangement to reach the reference sample receiving location instead of the sample receiving location and causing or allowing light reflected by a received reference sample to reach the collection optics allowing selective detection at the detector of light reflected by a carried sample and light reflected by a carried reference sample (Fig. 1).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fuller by Kaplan as taught above such that above limitations are achieved in order to compare sample data with the reference data for the advantage of accuracy. 
	Regarding Claim 22, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) but does not explicitly teach in which the reference spectrum acquiring arrangement comprises a reference sample disposed at the reference sample receiving location. 

	However, Kaplan teaches the reference spectrum acquiring arrangement comprises a reference sample disposed at the reference sample receiving location (Fig. 1: the transmittance is measured by our switching the sample in and out of the beam and comparing to either an empty path or a reference sample thus teaches a reference sample disposed at the reference sample receiving location).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fuller by Kaplan as taught above such that a reference sample disposed at the reference sample receiving location in order to compare sample data with the reference data for the advantage of accuracy.
 
	Regarding Claim 23, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) but does not explicitly teach in which the reference spectrum acquiring arrangement comprise two reference sample receiving locations. 

	However, Kaplan teaches the reference spectrum acquiring arrangement (Fig. 1: the transmittance is measured by our switching the sample in and out of the beam and comparing to either an empty path or a reference sample) comprise one reference sample receiving location (Fig. 1: the transmittance is measured by our switching the sample in and out of the beam and comparing to either an empty path or a reference sample thus teaches reference sample receiving location). 

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fuller by Kaplan as taught above in order to compare sample data with the reference data for the advantage of accuracy.
	 
	Still lacking limitation such as: two reference sample receiving locations.

	However, It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a second reference sample receiving location such that two reference sample receiving locations is accomplished in order to take an average of the reference data for accuracy, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

	Regarding Claim 31, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) but does not explicitly teach in which the beam switching arrangement is arranged for scanning a received reference sample to allow taking of measurements over an extended area of the reference sample. 

	However, Kaplan teaches the beam switching arrangement is arranged for scanning a received reference sample to allow taking of measurements over an area of the reference sample (Fig. 1: the transmittance is measured by our switching the sample in and out of the beam and comparing to either an empty path or a reference sample thus teaches taking measurement over an area of the reference sample).


	However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use extended area in order to maximize the test area for the advantage of optimized performance. 

	Regarding Claim 33, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) but does not explicitly teach in which the diffuse reflectance spectroscopy apparatus comprises a memory storing an internal reference correction spectrum which represents a difference between a spectrum acquired using the apparatus from a sample placed at the sample receiving location and from the same or an identical sample placed at the reference sample receiving location. 

	However, Kaplan teaches an internal reference correction spectrum which represents a difference between a spectrum acquired using the apparatus from a sample placed at the sample receiving location and from the same or an identical sample placed at the reference sample receiving location (Fig. 1: the transmittance is measured by our switching the sample in and out of the beam and comparing to either an empty path or a reference sample thus teaches an internal reference correction spectrum).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fuller by Kaplan as taught above in order to compare sample data with the reference data for correction for the advantage of accuracy.


	However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a computer with the memory system to store spectrum for analysis and data manipulation.

	Regarding Claim 34, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title), the method comprising the steps of:
	placing a sample at the sample receiving location (Fig. 1 @ S);
	acquiring a first spectrum (Fig. 1 @ D, acquired by the detector) for the sample when at the sample receiving location (Fig. 1 @ S); 

 	but does not explicitly teach, 
	placing the same or an identical sample at the reference sample receiving location;  
	acquiring a second spectrum for the sample when at the reference sample receiving location;  
	determining an internal reference correction spectrum from the differences between the first and second spectra for use in adjusting spectra determined from samples located at the reference sample receiving location; and 
	storing the internal reference correction spectrum in a memory of the diffuse reflectance spectroscopy apparatus.

	However, Kaplan teaches placing the same or an identical sample at the reference sample receiving location (Fig. 1: the transmittance is measured by our switching the sample in and out of the beam and comparing to either an empty path or a reference sample);  
	acquiring a second spectrum (Fig. 1 @ D, acquired by the detector) for the sample when at the reference sample receiving location (Fig. 1: the transmittance is measured by our switching the sample in and out of the beam and comparing to either an empty path or a reference sample);  
	determining an internal reference correction spectrum from the differences between the first and second spectra for use in adjusting spectra determined from samples located at the reference sample receiving location (Fig. 1: the transmittance is measured by our switching the sample in and out of the beam and comparing to either an empty path or a reference sample thus teaches an internal reference correction spectrum for adjustment which is an obvious matter of data correction); 

	 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fuller by Kaplan as taught above in order to compare sample data with the reference data for correction for the advantage of accuracy.

	Still lacking limitation such as: storing the internal reference correction spectrum in a memory of the diffuse reflectance spectroscopy apparatus.

	However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use a computer with the memory system to store spectrum for analysis and data manipulation.
Regarding Claim 35, Fuller as modified by Kaplan teaches the diffuse reflectance spectroscopy apparatus in which the half beam block has an edge running across the beam and the edge is curved such that a cross-section of an unblocked portion of the beam taken perpendicularly to a beam axis is crescent shaped (Same as Claim 6 rejection).
Regarding Claim 36, Fuller as modified by Kaplan teaches a diffuse reflectance spectroscopy apparatus for use in analysing a sample (Same as Claim 1 rejection) comprising:
a sample receiving location for receiving a sample for analysis (Same as Claim 1 rejection); 
an illumination arrangement including a light source (Same as Claim 1 rejection); 
an interferometer (Same as Claim 1 rejection); and
a half beam block disposed substantially at a focus in an optical path between the interferometer and the light source, the half beam block being configured to allow light to pass from the light source to the interferometer, and the half beam block being configured to block light that exits the interferometer back towards the light source and is reflected by the light source from re-entering the interferometer (Same as Claim 1 rejection); 
a detector for detecting light reflected by a received sample (Same as Claim 1 rejection); and
(Same as Claim 1 rejection).
Regarding Claim 37, Fuller as modified by Kaplan teaches a diffuse reflectance spectroscopy apparatus for use in analysing a sample (Same as Claim 1 rejection) comprising:
a sample receiving location for receiving a sample for analysis (Same as Claim 1 rejection); 
an illumination arrangement for directing light from a light source towards a received sample, the illumination arrangement including an interferometer (Same as Claim 1 rejection); and
a half beam block disposed substantially at a focus in an optical path between the interferometer and the light source, the half beam block having a geometry that increases illumination efficiency while blocking light that exits the interferometer back towards the light source and is reflected by the light source from re-entering the interferometer (Same as Claim 1 rejection); 
a detector for detecting light reflected by a received sample (Same as Claim 1 rejection); and 
collection optics for directing light reflected by a received sample towards the detector (Same as Claim 1 rejection).
Regarding Claim 38, Fuller as modified by Kaplan teaches a diffuse reflectance spectroscopy apparatus for use in analysing a sample (Same as Claim 1 rejection) comprising:
a sample receiving location for receiving a sample for analysis (Same as Claim 1 rejection); 
an illumination arrangement for directing light from a light source towards a received sample, the illumination arrangement including an interferometer (Same as Claim 1 rejection); and
a half beam block disposed substantially at a focus in an optical path between the interferometer and the light source (Same as Claim 1 rejection), the half beam block being configured to reduce or remove double modulation artefact (Page 8897: Sec. 2. B. 1: reducing interreflection thus reduces double modulation artefact);
a detector for detecting light reflected by a received sample (Same as Claim 1 rejection); and
collection optics for directing light reflected by a received sample towards the detector (Same as Claim 1 rejection).
6.	Claims 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Fuller in view of Kaplan as applied to Claim 23 above and further in view of US Patent Pub. No. 2013/0276507 A1 by Andraos (hereinafter Andraos).	
 
Regarding Claims 24 and 25, Fuller teaches the diffuse reflectance spectroscopy apparatus (Title) but does not explicitly teach in which a first of the reference sample receiving locations holds a first reference material for use in acquiring background spectrum and a second of the reference sample receiving locations holds a second reference material which is different from the first reference material and is for use in acquiring an operational check spectrum. 

	However, Andraos teaches first reference sample and second reference sample and they are different for validating system (Par. [0003, 0004, 0011 and Claim 11).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fuller as modified by Kaplan as taught above by Andraos such that a first of the reference sample receiving locations holds a first reference material and a second of the reference sample receiving locations holds a second reference material which is different from the first reference material is accomplished in order to calibrate the system for accuracy for the advantage of optimized performance.

	Still lacking limitation such as: acquiring background spectrum and acquiring an operational check spectrum.

	However, MPEP § 2114 states that while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Therefore, inherently 

	Regarding Claim 26, Fuller as modified by Kaplan teaches the diffuse reflectance spectroscopy apparatus (Title. Same as rejected in Claim 20).
	the first state for causing or allowing light from the illumination arrangement to reach the sample receiving location and light reflected by a carried sample to reach the collection optics (Same as rejected in Claim 20);  
	the second state for causing or allowing light from the illumination arrangement to reach the first reference sample receiving location instead of the sample receiving location and for causing or allowing light reflected by a received reference sample at the first reference sample receiving location to reach the collection optics (Same as rejected in Claim 20); 

	Fuller as modified by Kaplan discloses all the features of the claimed invention except in which the beam switching arrangement has a third state:
	the third state for causing or allowing light from the illumination arrangement to reach the second reference sample receiving location instead of the sample receiving location and causing or allowing light reflected by a received reference sample at the second reference sample receiving location to reach the collection optics, 
	thereby allowing selective detection at the detector of light reflected by a carried sample, light reflected by a carried reference sample at the first reference sample receiving location, and light reflected by a carried reference sample at the second reference sample receiving location. 

	However, Andraos teaches first reference sample and second reference sample (Par. [0003, 0004, 0011 and Claim 11).

	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify Fuller as modified by Kaplan as taught above by Andraos such that the beam switching arrangement has a third state:
	the third state for causing or allowing light from the illumination arrangement to reach the second reference sample receiving location instead of the sample receiving location and causing or allowing light reflected by a received reference sample at the second reference sample receiving location to reach the collection optics and thereby allowing selective detection at the detector of light reflected by a carried sample, light reflected by a carried reference sample at the first reference sample receiving location, and light reflected by a carried reference sample at the second reference sample receiving location in order to calibrate the system for accuracy for the advantage of optimized performance.

Allowable Subject Matter

7.	Claims 27-30 and 32 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and also once the double patenting rejection set forth in this office action is overcome. 

Reason for Allowance

8.	The following is a statement of reasons for the indication of allowable subject matter: 

9.	As to claim 27, the prior arts of record alone or in combination fails to teach or suggest the claimed limitation of “the beam switching arrangement comprises a roof mirror pair mounted for movement between a first position corresponding to the first state and a second position corresponding to the second state” along with all other limitations of claim 27. 

10.	Fuller (The diffuse Reflectance Measurements by Infrared Fourier Transform Spectrometry) teaches the diffuse reflectance spectroscopy apparatus but fails to teach the claimed limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Response to Arguments

Applicant’s arguments filed on 01/13/2021 with respect to claims 1 and 36-38 have been fully considered but they are not persuasive.

The Applicant argues that the asserted combination of Fuller and Kaplan does not teach or suggest the features of independent claims 1, 36, 37, and 38. The present invention as defined by claims 1, 36, 37, and 38 relates to a diffuse spectroscopy apparatus where a half beam block is disposed substantially at a focus in the optical path between the interferometer and the light source for blocking light that exits the (Argument, Page 10-12, line 1-2).

The Examiner respectfully disagrees. The Final OA has clearly shown that combination of Fuller and Kaplan teaches or suggest a diffuse reflectance spectroscopy apparatus for use in analysing a sample comprising “a sample receiving location for receiving a......as recited in claim 1 (See Final OA, Claim 1 rejection).

Kaplan also teaches double modulation (Page 8900, Col 2, line 1) and interrefiection effects (Page 8898, Col 1, line 22-23, Page 8897, Col 2, line 1 (Sec. 1. Error doe to Interreflections...), Page 8903, Col 2, line 1 (Sec. 2, Interreflections) to Page 8904, Col 1, line 10-14; other Interreflectlons Involving the Interferometer but not the sample, such as reflections between the Interferometer and source aperture, also can lead to spurious spectral components). Kaplan further teaches the concept of adding an additional half-beam block which can eliminate the interreflection (Page 8899, Col 2, para, 2). Another word, half-beam block can be used as needed to avoid interreflection error in many other error sources, like, Kaplan mentioned above reflections between the interferometer and source aperture, also can lead to spurious spectral components.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations, such that a half (Also see Final OA, Claim 1 rejection).

The Applicant’s argument regarding there is nothing to suggest combining the teaching of Fuller and Kaplan in the first place, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).

The Applicant’s argument regarding position of the half beam block and Fuller does not have half beam block at all, the Examiner respectfully like to point out that the rejection was made under 103 not 102.

As per MPEP § 2145. IV, “One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references. In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., Inc., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986)”.
(Argument, Page 12, para. 1).
As mentioned above Kaplan further teaches the concept of adding an additional half-beam block which can eliminate the interreflection (Page 8899, Col 2, para, 2). Another word, half-beam block can be used as needed to avoid interreflection error in many other error sources, like, Kaplan mentioned above reflections between the interferometer and source aperture, also can lead to spurious spectral components.

Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to rearrange parts for different configurations, such that a half beam block is disposed in the optical path between the interferometer and the light source for blocking light that exits the interferometer back towards the light source and is reflected by the light source from re-entering the interferometer in order to eliminate error due to interreflection, since it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japlkse, 88 USPQ 70. (Also see Final OA, Claim 1 rejection).

Therefore, it is evident from the above discussion that modification would not modify the operation of the device because Kaplan suggested using half-beam block which can eliminate the interreflection, rather it will improve the system.

The Applicant’s argument regarding moving the location of the half beam block, improper operation, double modulation, and not obvious to change the location of the half (Argument, Page 12, para. 3) have been addressed above except the argument regarding “improperly relies on hindsight to arrive at the structure of claim 1.

In response to applicant’s argument that the examiner’s conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning. But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper. See in re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).

The Applicant’s argument regarding half beam block, focusing, not fully effective in blocking, etc, (Argument, Page 12, last para. to Page 13, 2nd para.) is not persuasive.

The Examiner respectfully points out that the arguments relied on by the Applicant solely explain the teaching of Fuller as modified by Kaplan and bears no relation to the teaching of Fuller as modified by Kaplan as applied to the current rejection.

The Applicant finally argues that accordingly, the asserted combination of Fuller and Kaplan does not teach or suggest the diffuse reflectance spectroscopy apparatus of claim 1. There is nothing to suggest that a person of ordinary skill in the art at the time of the present application starting with Fuller and Kaplan would have arrived at the presently claimed half beam block positioning because neither document shows any such positioning nor discusses the optical basis for half beam block positioning or operation (Argument, Page 13, last para.).


The Applicant s arguments regarding claims 36-38 have already been addressed above addressing the arguments regarding claim 1,

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMIL AHMED whose telephone number is (571)272-1950.  The examiner can normally be reached on M-F: 9:00 AM - 5:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JAMIL AHMED/
Primary Examiner, Art Unit 2886